Citation Nr: 1411264	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-40 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for basal cell carcinomas, claimed as melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968 and from June 1970 to June 1988.  For his service, he was awarded the Combat Action Ribbon, among other honors.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

The Veteran served in Vietnam from January 1966 to January 1968 and from November 1970 to June 1972.  Thus, exposure to Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6)(iii).

The medical evidence of record reflects diagnoses of basal cell carcinomas.  In the Veteran's January 2010 Notice of Disagreement, he alleged that a basal cell carcinoma is a type of soft tissue sarcoma, and thus he should be entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  He further argued in his September 2010 VA Form 9 that his in-service exposure to the herbicide Agent Orange caused his current basal cell carcinomas.  

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and melanoma, basal cell cancer and squamous cell cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (Aug. 10, 2012).  

However, a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board finds a medical opinion from a VA examiner is needed to address this issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who treated him for skin cancer.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine the nature of his any skin cancer or residuals and to obtain an opinion as to whether such is possibly related to service.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is a basal cell carcinoma a type of soft tissue sarcoma?  Please explain why or why not.  

b.  If not, is it at least as likely as not (50% probability or greater) that the Veteran's basal cell carcinomas are etiologically related to his military service, to include his exposure to Agent Orange?  Please explain why or why not.   

3. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


